MEMORANDUM *
The defendant appeals from the district court’s denial of his motion to suppress. He challenges the admissibility of contraband seized from his vehicle at the border and statements made after he was arrested and given Miranda warnings.
There was no violation of Miranda, and the statements were voluntarily made. Despite the government’s appropriate concessions before the district court coneerning the lawfulness of the detention, the Supreme Court has now clarified the law. See United States v. Flores-Montano, 541 U.S. 149, 155, 124 S.Ct. 1582, 158 L.Ed.2d 311 (2004) (no Fourth Amendment violation in suspicionless border vehicle search that included disassembling gas tank); cf. Muehler v. Mena,—U.S.-,-, 125 S.Ct. 1465, 1471, 161 L.Ed.2d 299 (2005) (no Fourth Amendment violation when occupant detained in handcuffs during several hour search). In light of those intervening Supreme Court rulings, there was no unlawful detention, and all the challenged evidence was properly admitted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.